Citation Nr: 1001388	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  00-18 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from November 1987 to 
February 1988, from October 1989 to October 1993, from April 
1996 to June 1996 and from July 1997 to March 1998.  The 
appellant also had full time National Guard duty in Active 
Guard/Reserve (AGR) status from January 1999 to September 
2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The June 1999 rating decision granted 
entitlement to service connection for the following: 
degenerative joint disease (DJD) of the left knee; DJD of the 
right knee; DJD of the left ankle; DJD of the right ankle; 
residuals of a back injury; DJD of the right great toe; and 
chronic inguinal strain.  The rating decision denied 
entitlement to service connection for chronic fatigue 
syndrome, headaches, gastroesophageal reflux disease (GERD), 
joint arthralgias, sleep disorder, skin disorder, mental 
disorder (all to include as secondary to an undiagnosed 
illness), reactive airway disease and tinnitus.  In February 
2000, the appellant submitted a Notice of Disagreement with 
the denials of entitlement to service connection for a sleep 
disorder, a skin disorder, a mental disorder and GERD, all to 
include as secondary to an undiagnosed illness.  The 
appellant subsequently perfected his appeal in September 
2000.

On his September 2000 VA Form 9 [Substantive Appeal], the 
appellant indicated that he wished to have a Travel Board 
hearing.  Accordingly, he was scheduled for a hearing on May 
17, 2005, but he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2009).

In August 2005, the Board granted the appellant's claim of 
entitlement to service connection for GERD, to include as 
secondary to an undiagnosed illness, and remanded the 
remaining claims of entitlement to service connection for a 
sleep disorder, a mental disorder and a skin disorder for 
additional evidentiary development.  These claims again came 
before the Board in June 2008 and were again remanded for 
additional evidentiary development.  The Board is obligated 
by law to ensure that the RO complies with its directives; 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

An August 2009 rating decision granted entitlement to service 
connection for major depressive disorder with panic disorder 
without agoraphobia and obstructive sleep apnea.  In view of 
the foregoing, these issues have been resolved and are not 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

Clarification of Issue on Appeal

The Board notes that the appellant initially filed the 
present claim to include as secondary to an undiagnosed 
illness, due to his time in the Persian Gulf Theater of 
Operations.  The medical evidence of record indicates that 
the appellant has been diagnosed with scabies, 
neurodermatitis, contact dermatitis and eczema, as opposed to 
an undiagnosed illness involving the skin.  See medical 
records, generally.  Accordingly, the issue has been 
rephrased above.

Referred Issues

It does not appear that the following issues have been 
addressed by the RO.  On a July 1994 VA Form 21-4138, the 
appellant requested service connection for hypertension, 
allergic rhinitis and scars on both hands.  On a February 
2000 VA Form 21-4138, the appellant sought increased 
disability ratings for his service-connected back, knee and 
ankle disabilities, as well as his service-connected hernia, 
and also requested service connection for bilateral shin 
splints, epididymitis and urinary infections.  Finally, on a 
May 2002 VA Form 21-4138, the appellant requested service 
connection for a cervical spine disorder on both a direct 
basis and secondary to his service-connected back, knee and 
ankle disabilities.  These issues are REFERRED back to the RO 
for appropriate action.



FINDINGS OF FACT

1.  The appellant served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The preponderance of the evidence is against a finding 
that a skin disability is the result of a disease or injury 
in service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

A letter dated in January 2004 fully satisfied the provisions 
set out under 38 C.F.R. § 3.159(b)(1) (2009).  See also 
Quartuccio, at 187.  Initially, the Board notes that the 
appellant brought this claim prior to the enactment of the 
VCAA in 2000.  Second, although this letter was not sent 
prior to initial adjudication of the appellant's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in January 2004, he was provided 
ample time to respond with additional argument and evidence, 
the claim was readjudicated and Supplemental Statements of 
the Case (SSOC) were provided to the appellant in August 
2004, January 2008 and August 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The January 2008 SSOC 
also informed the appellant of how VA determines the 
appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
has made numerous attempts to obtain all of the appellant's 
service treatment records.  In August 2008, VA requested 
additional treatment records from the Records Management 
Center (RMC) for the appellant's period of service from July 
1997 to March 1998.  In September 2008, the RMC responded 
that no further records for the appellant were available.  In 
February 2009, the Texas Adjutant General responded to a 
previous VA query, including an Army National Guard 
Retirement Points History Statement and service treatment 
records dated April 1999 through July 2007.  The RO has 
satisfied the duty to assist the appellant through its 
actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.


The record indicates that the appellant participated in VA 
examinations in October 1994, May 1998, March 2006 and 
December 2008.  The results of these examinations have been 
included in the claims file for review.  The most recent 
medical examination was performed in December 2008.  The 
examinations involved a review of the claims file, a thorough 
examination and opinions that were supported by sufficient 
rationale.  Therefore, the Board finds that the examinations 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its August 2005 and June 2008 remand 
directives.  The Board notes that the Court has recently 
noted that "only substantial compliance with the terms of 
the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall (Stegall v. West, 
11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
contacted the National Personnel Records Center and the RMC, 
scheduled the appellant for a medical examination and the 
appellant attended that examination.  The AMC later issued a 
rating decision and SSOC.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates 
of its remands.  See Stegall, supra.  Therefore, in light of 
the foregoing, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent 
with 38 C.F.R. § 3.655 (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that his current skin disability is 
the result of his time in active duty service.  The appellant 
initially contended that his skin disability was the result 
of an undiagnosed illness, due to his service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  As discussed above, the appellant's skin disability has 
been variously diagnosed as scabies, neurodermatitis, contact 
dermatitis and eczema.  Accordingly, the Board will not 
discuss entitlement to service connection based on an 
undiagnosed illness.  See 38 C.F.R. § 3.317 (2009).  
Alternatively, the appellant argues that his skin disability 
is either the direct result of service or was aggravated by 
his time in service.

Relevant Law & Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Presumption of Soundness/Aggravation of a Pre-existing 
Disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Analysis

In December 2008, the appellant was diagnosed with eczema, to 
include neurodermatitis.  See VA Examination Report; December 
17, 2008.  Accordingly, element (1) under Hickson has been 
satisfied.

Review of the available medical records indicates that prior 
to the appellant's enlistment in his first period of service 
(November 1987 to February 1988); he did not experience any 
skin disabilities.  See Standard Forms (SFs) 88 & 93; Army 
National Guard Enlistment Examination Reports; September 16, 
1987.  Prior to and following his second period of service 
(October 1989 to October 1993), the appellant did not 
experience any skin disabilities.  See SFs 88 & 93, Army 
National Guard Enlistment Examination Reports, September 19, 
1989; SFs 88 & 93; Army National Guard Expiration of Term of 
Service Examination Reports, September 2, 1993.

Prior to entering his third term of service (April 1996 to 
June 1996), the appellant was seen in May 1994 at the VA 
Medical Center (VAMC).  The VA treatment note indicated the 
appellant's history of an itchy red 2 - 3 millimeter papular 
rash in the web spaces of the fingers and over the abdomen 
and elbows.  The appellant reported that he had recently 
acquired a new dog.  As such, the examiner diagnosed him with 
scabies.  See VAMC Treatment Record, May 6, 1994.  The 
appellant participated in a general VA examination in October 
1994.  At that time, the appellant stated that he was exposed 
to oil fires during his service in the Persian Gulf.  Upon 
physical examination, the VA examiner noted hyperpigmented 
macules over the appellant's chin.  See VA General 
Examination Report, October 26, 1994.  The appellant was seen 
in December 2004 at the VA Medical Center (VAMC) with 
complaints of a rash on his face and generalized over his 
body.  On physical examination, there was no evidence of a 
rash.  The examiner noted the appellant's prior psychiatric 
diagnosis of being an overly anxious individual who 
somatisized excessively.  The examiner's impression was 
neurodermatitis.  See VAMC treatment record, December 23, 
1994.  In January 1995, a VAMC treatment note indicated that 
the appellant complained of skin rashes, but no diagnosis was 
made.  See VAMC Treatment Record, January 31, 1995.
The March 1996 enlistment examination noted the appellant's 
skin and lymphatics to be normal.  See SF 88; Army Nation 
Guard Enlistment Examination Report; March 7, 1996.  The 
medical records associated with the appellant's claims file 
between March 1996 and May 1999 are completely negative for 
any complaints of or treatment for a skin disability.  With 
regard to the question of aggravation as a basis for 
compensation, the Board finds that there was no indication 
the appellant suffered from a skin disability prior to his 
reenlistment in the Army National Guard in January 1999.  

Accordingly, the presumption of soundness contained in 
38 U.S.C.A. § 1111 may attach.  See Bagby, supra.  However, 
as evidenced above, and as will be discussed below, while the 
Veteran was treated for skin problems during this final 
period of service, the evidence clearly and unmistakably 
shows that he had skin problems prior to service, and since 
his skin was essentially normal in November 2007, any 
disorder clearly and unmistakably was not aggravated during 
this final period of service.  As such, the Veteran was not 
presumed sound on entry into this period of service.

Service treatment records dated in June 1999 and October 1999 
noted a rash of questionable etiology.  Possible diagnoses 
included sebaceous dermatitis, chronic dermatitis and chronic 
allergic contact dermatitis.  See Service Treatment Records, 
June 8, 1999 & October 4, 1999.  The record also included an 
undated service treatment record that indicated a seasonal 
rash of the underarms and shoulders.  Erythematous plaque was 
also noted under the lip.  See Service Treatment Records, 
undated.  In October 2007, a Medical Board review indicated 
the appellant developed a rash in conjunction with the use of 
sulfa drugs, but he specifically denied any skin diseases.  
See Service Treatment Record; Medical Board Report; October 
19, 2007.  In November 2007, a second Medical Board 
examination report noted the appellant's skin to be normal.  
See Service Treatment Records; Medical Board Report; November 
14, 2007.  Accordingly, the Board finds that element (2) 
under Hickson [in-service disease or injury] has arguably 
been satisfied.

With regard to crucial element (3) of Hickson [medical 
nexus], the Board notes that the only evidence of record in 
support of the appellant's claim consists of his own lay 
statements alleging that his skin disability is related to 
service.  The Board acknowledges that the appellant is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his skin disability.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

With respect to the appellant's contentions that he has 
experienced problems with his skin since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the 
appellant's lay statements in the present case are outweighed 
by the negative VA medical opinions cited below.

The appellant has been provided with multiple VA 
examinations.  In May 1998, the appellant reported that he 
suffered from multiple round, red lesions on his thighs, arms 
and chest during the winter months.  He stated that he had 
previously been diagnosed with neurodermatitis.  Upon 
physical examination, the appellant's skin was normal.  The 
VA examiner diagnosed the appellant with reoccurring 
neurodermatitis in remission.  See VA General Examination 
Report, May 12, 1998; VA Skin Examination Report, May 12, 
1998.

In March 2006, the appellant participated in a VA skin 
examination.  The VA examiner repeated the appellant's skin 
treatment history, as explained in detail above.  At the time 
of the examination, the appellant complained of the 
intermittent presence of rashes, which were comprised of 
patches of red, itchy papules, generally located on the inner 
aspect of the elbows, armpits, groin area, underneath the 
collar of the shirt, on top of the feet and under the elastic 
of his socks.  The appellant reported that when the rashes 
occur, he applies emollient and occasionally low potency 
steroids and the rashes resolve within a few days.  He also 
stated that his rashes were less frequent and intense than in 
the past.  See VA Skin Examination Report, March 23, 2006.

Upon physical examination, there was a three centimeter (cm) 
patch of eight to 12 tiny, (less than two millimeter) fine, 
and red papules with some surrounding excoriation.  There 
were also four cm of similar patches/lesions on the right 
foot.  The VA examiner opined that less than 1 percent of the 
body was affected and none of the affected areas were on 
exposed surfaces.  The appellant was diagnosed with 
intermittent nonspecific dermatitis, also termed nummular 
eczema.  The VA examiner concluded "[t]his is a 
constitutional skin disorder with no evidence whatsoever that 
the Veteran's service in the Persian Gulf War is 
etiologically related to its presence.  There is no evidence 
that the skin condition was worsened or aggravated by his 
last period of service."  See id.

The same VA examiner who performed the March 2006 VA 
examination performed a second examination in December 2008.  
All of the information contained in the March 2006 VA 
examination report was repeated.  Upon physical examination, 
the VA examiner noted a one inch path of eczema on the 
posterior aspect of the left lower extremity that was flat 
but excoriated.  The examiner noted the appellant had 
serpiginus eczematous areas on both distal forearms and 
proximal dorsal hands, which were self-inflicted by biting 
and gnawing on the skin.  This covered less than one percent 
of the appellant's body area.  See VA Skin Examination 
Report, December 17, 2008.

The VA examiner's opinion remained the same as stated in 
March 2006.  The VA examiner opined that the appellant's skin 
condition did not arise during the appellant's time in 
service, was not caused by service and was not aggravated 
beyond the usual expected course of the condition.  The 
course of the appellant's condition during his AGR (1999 
through 2008) was stable and usual with no evidence of any 
permanent worsening or aggravation due to service.  The 
overall diagnosis was eczema, to include neurodermatitis.  
See id.

Although the appellant has established that he currently 
suffers from a skin disability, the evidence of record does 
not support a finding that this condition is the result of 
his time in service.  The appellant's claim fails on the 
basis of element (3) of Hickson.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.



ORDER

Entitlement to service connection for a skin disability is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


